Case 1:20-cv-00368-TH-KFG Document 18 Filed 08/23/21 Page 1 of 2 PageID #: 46




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

DYWAN SHENILLE BROOKS                                §

VS.                                                  §      CIVIL ACTION NO. 1:20-CV-368

TAYLOR WELLS, ET AL.                                 §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Dywan Shenille Brooks, a prisoner, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Taylor Wells, Keaton Kirkwood, Bobby Raider, Ragis

Fontenot, James Keegan, Logan Pickett, and an unidentified defendant.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 1:20-cv-00368-TH-KFG Document 18 Filed 08/23/21 Page 2 of 2 PageID #: 47




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 15) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED this the 23 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                2
